213 F.2d 541
INSURANCE COMPANY OF NORTH AMERICA et al.v.TRAWLER CORMORANT, Inc. et al.
No. 4830.
United States Court of Appeals, First Circuit.
June 21, 1954.

Appeal from United States District Court for the District of Massachusetts, George C. Sweeney, Chief Judge.
Thomas H. Walsh, Boston, Mass. (Leo F. Glynn, Boston Mass., on the brief), for appellants.
Charles S. Bolster, Boston, Mass. (Francis T. Leahy and Bingham, Dana & Gould, Boston, Mass., on the brief), for Trawler Cormorant, Inc., and Pilgrim Trust Co., appellees.
Francis E. Silva, Jr., Boston, Mass. (Richard J. Cotter and Warner, Stackpole, Stetson & Bradlee, Boston, Mass., on the brief), for Bromfield Mfg. Co., Inc., appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The final decree of the District Court entered on October 22, 1953, is affirmed.